 I extend
congratulations to His Excellency Ambassador Samuel
Insanally of Guyana on his election to the presidency of this
session of the General Assembly. May I also thank His
Excellency Mr. Stoyan Ganev of Bulgaria for his
contribution to the success of the previous session. In
addition, I should like to stress the deep appreciation of the
Polish Government for the work and accomplishments of the
Secretary-General of the United Nations over the past year.
Let me first speak about some of the timely goals and
tasks of our Organization. I should like to start by
discussing the role of the United Nations in organizing peace
after the cold war. In the post-cold-war era, the United
Nations is facing growing expectations and responsibilities.
That trend will continue over the coming years. In an
increasingly interdependent world the United Nations,
despite its shortcomings and limitations, offers the best
avenue for addressing those global problems that are still
unresolved and for meeting new challenges as well. The
Organization faces the task of creating a better, more
democratic and just world. In fact, we badly need a vision
of such a world. More often than not, we have to ask
ourselves these questions: Are we rising to the occasion?
How should we resolve the present crisis of leadership, both
within individual States and on the international level?
The United Nations provides an appropriate platform
for shaping the vision I am talking about. To begin with, it
should be based on the assessment of geopolitical and
geoeconomic conditions, in particular on the assumption that
the world has become pluralistic, whatever the size and
weight of States in international affairs. It should also
reflect an increased awareness of the need for a multilateral
approach to solving problems.
Four years have elapsed since the end of the cold war.
We must not merely adjust to the new situation, but mould
it, in order to arrive at a comprehensive solution. The
present crisis has many facets. Today, its primary source is
unresolved economic and social issues, as well as such
political problems as territorial disputes and ethnic tensions.
But we have to remember that the process of finding
answers to these issues will unavoidably lead in the future
Forty-eighth session - 28 September l993 37
to a new alignment of power among States and, as a result,
we shall then face the prospect of recourse to force. That
question has been partly addressed by the Secretary-General
in his "Agenda for Peace." The matter has very broad
ramifications, and we still have not elaborated a grand
strategy of democratic transformation. I think that the
United Nations should start exploring, in a more systemic
manner, its role in the world as it is now and as it will be
beyond the year 2000. One of the preparatory steps might
be the preparation of a report on the United Nations as a
leader of global change and the promoter of a new world
order after the cold war. Such an assignment could be
entrusted to most-knowledgeable individuals, research
institutes, transnational corporations and others. The report
would serve as a basis for spelling out the future
responsibilities of the United Nations and the Member
States.
We need a thorough re-examination of the priorities of
the United Nations and, consequently, of the whole United
Nations system. The main purpose of reform would be to
adapt the United Nations to the requirements of peace after
the cold war. Reform should take into account ongoing
changes in Member States. This applies, in particular, to
countries in transition, not only in Central and Eastern
Europe but also in various parts of other continents. Let me
take this opportunity to add that Poland is firmly and
irreversibly committed to the political and economic
transformation it started in 1989, and that its foreign policy
has stable priorities.
The fate of the countries in the process of
transformation is not their problem alone. Their success or
failure is unavoidably going to exert a strong impact on
other States. The international community should not fail to
back up the transformation process and to assist the new
democracies in their continuing efforts to achieve reform,
economic recovery, social progress and full participation in
international exchanges. Such an approach would assist
them in their swifter integration into the world economic
system.
The military factor of security retains its significance,
although it differs from that of the cold-war era. The United
Nations has developed a disarmament agenda. The signing
of the chemical weapons Convention by almost 150 States
shows how the new political climate facilitates long-awaited
agreements and brings us closer to a world free of weapons
of mass destruction. We hope that there will be similar
positive developments in nuclear disarmament. The
initiation of negotiations on a comprehensive ban on nuclear
testing constitutes a big step in that direction. The United
Nations should also deal with the threat posed by the
possible spread of nuclear-weapon capabilities and the
proliferation of other weapons of mass destruction. Poland
attaches great importance to thorough and constructive
preparations for the 1995 Review Conference of the Parties
to the Non-Proliferation Treaty.
I should now like to turn to the subject of human rights.
There are a number of reasons why, after the Vienna
Conference, the Organization should devote much of its
attention to human rights. In doing so, I believe, it should
reflect on these words used by Secretary-General Boutros
Boutros-Ghali in addressing the high-level segment of the
Economic and Social Council:
"The United Nations is, by its very essence, universal,
global and inclusive. It is made up of sovereign States,
yet crucially concerned with the well-being of
individuals. Its concern with individuals, with their
societies and with world society is not, as some would
claim, inherently contradictory."
There are differences of opinion on the scope of human
rights, on State responsibilities in regard to their observance
and on the role of the international community in monitoring
them. The United Nations organs must expand their
negotiating and mediatory capacities and show much skill in
overcoming these divergences. The essential criteria are
morality, the inherent dignity of the human person and the
rule of law. Human rights must express the common values
of the international community. Their implementation is
becoming one of the preconditions of worldwide stability
and security.
Fundamental human rights are universal; their substance
is absolute and unrelated to circumstances. But saying this
does not mean that we are closing our eyes to the existence
of many different cultures and traditions in the historical
development of the various regions of the world. This
should be duly taken into account; however, it cannot justify
any violations of human rights or non-execution of the
relevant instruments. There is no room for treating criticism
of such unlawful policies and lawful attempts to redress
them as an infringement of the sovereignty of States. In
promoting, developing and effectively defending human
rights, the United Nations should make these activities part
of its cooperation with States.
International peace and security, sustainable
development and human rights are the three closely related
areas on which the United Nations should concentrate. "An
Agenda for Peace", Agenda 21 and the forthcoming agenda
38 General Assembly - Forty-eighth session
for development should, in my view, be complemented by
an agenda for human rights. With the results of the Vienna
Conference kept in mind, the Agenda for Human Rights
would constitute a plan of action for setting standards and
implementing rights and preventing violations.
Individuals need better and easier access to international
protection of their rights and freedoms. The Organization
should revise the grievance procedures and make them more
universal. While assuming that the Second and Third
Committees will merge into one Economic and Social
Committee, Poland would suggest the establishment of a
Human Rights and Humanitarian Affairs Committee as one
of the main Committees of the General Assembly. We
recommend expanding the responsibilities, competence and
rank of the Commission on Human Rights. We also
support, as a matter of urgency, the proposal to create an
office of the High Commissioner for Human Rights.
Further, we should explore means of promoting human
rights on a regional level. A small bureau, which might be
located in Warsaw, could be entrusted with monitoring
human rights observance in Eastern Europe. This is a
sensitive region. Such a bureau would be part of the Geneva
office. I have suggested Warsaw because bodies of the
Conference on Security and Cooperation in Europe and the
Council of Europe already operate there, a fact that could
facilitate cooperation between the United Nations and the
European institutions in that field. The region provides
much insight into how democracy and human rights are
being implemented in States that are undergoing democratic
transformation.
One aspect of human rights has become very critical of
late. I am referring to the increasing violations of
humanitarian law in armed conflicts, whether international or
domestic. As the President of the International Committee
of the Red Cross emphasized during the recent International
Conference on the Protection of Victims of War, held in
Geneva, the practice has undergone a change for the worse.
With even greater frequency, civilian populations are
becoming the hostages and primary targets of fighting
warlords. Each and every day the mass media bring us
scenes of the atrocities of war. We in the United Nations
must not be indifferent to these facts. Poland joins the call
for urgent action to revive the observance of humanitarian
law and to uphold the authority of the Geneva Conventions
as well as their additional Protocols. The Polish
Government strongly endorses the Declaration adopted by
the Conference on the protection of war victims. In our
view, the international community should pay particular
attention to the observance of human rights and humanitarian
standards in internal strife. War crimes should not go
unpunished.
The third task to which I wish to draw the attention of
the General Assembly is development. The growing gap
between rich and poor nations is a significant source of
tensions and conflicts. Even Europe has not been spared,
threatened as it is by the emergence of a new "curtain", this
one economic. I am confident that the agenda for
development under preparation will comprehensively deal
with the various aspects of this potential danger. We need
a new development paradigm that is people-oriented: human
rights have their economic dimension. Economic and social
difficulties have a decisive impact on international security
and global stability, and often lead to human rights
violations. The main thing is to create a spirit of partnership
and solidarity. We expect the World Summit for Social
Development, to be held in Copenhagen in 1995, to specify
the necessary tasks in social development and thereby
reinforce sustainable economic development.
I shall now discuss some procedures and methods
which are particularly topical in view of the goals and tasks
I have enumerated. I will speak first of the settlement and
management of disputes. The new world situation calls for
renewed and growing attention to international law, its
implementation and application. Poland welcomes the
enlargement, limited though it still is, of the compulsory
jurisdiction of the International Court of Justice. It would
also be highly desirable if further withdrawals of
reservations to the jurisdictional clauses of treaties followed.
Poland supports the Secretary-General’s call upon all
Member States to accept the compulsory jurisdiction of the
Court before the end of the United Nations Decade of
International Law in the year 2000. By means of its
advisory jurisdiction, the Court might deal with such
questions as the legal components of political decisions, the
review of administrative action or the relationship between
some of the main organs of the United Nations.
The peaceful settlement of disputes requires a new
approach. Traditional means, as listed in Article 33 of the
Charter might, depending on the merits of each case, be
combined with peace-keeping, peace-building or even
enforcement measures. We must distinguish between
various phases or component parts of the same conflict
where each phase will require a different approach or a
different procedure. And let us not forget that there are a
growing number of conflicts which cannot simply be
"settled", at any rate in the foreseeable future. They should,
Forty-eighth session - 28 September l993 39
rather, be "managed". All this opens up new vistas for the
skilful use of various United Nations mechanisms.
Now I wish to say a few words about peace-keeping.
It is a subject that is high on the United Nations agenda.
The success and therefore the image of the United Nations
are at stake here. The "Agenda for Peace" has set out a
conceptual framework. Preventive diplomacy,
peace-keeping, peacemaking and, in particular, enforcement
require sound guidelines, procedures and detailed planning
in operational terms. Though a great deal of work has
already been accomplished, much more remains to be done.
The problems with the clarity of the mandate of the
peace-keeping operations, their time frame, management and
frugality also require the special attention of the United
Nations.
Bearing in mind the alarming number of casualties
among both military and civilian peace-keepers, Poland fully
supports the idea of the expeditious elaboration of a
universally binding legal instrument, possibly in the form of
a convention on the safety and security of the personnel of
peace-keeping operations. The United Nations should not
undertake new operations without clearly identified
objectives. What is involved is trust in the Organization and
its prospective contribution to the security of all of us.
Regional conflicts figure prominently on the United
Nations agenda. In specific cases regional institutions could
be helpful, as not all regions have such ready mechanisms
for dealing with conflict situations. However, they could
strive to establish them. The Security Council, also, could
play a role in appropriate instances. The importance of the
regional effort is particularly relevant to Africa, which is
facing many specific difficulties and problems. We should
devote more attention to that continent. Poland supports the
initiatives and programmes that aim at the peaceful
settlement of conflicts and at the creation or strengthening of
democratic institutions in Africa.
In view of the fundamental constitutional reforms now
under way in the Republic of South Africa, Poland favours
the lifting of sanctions and other restrictions imposed on that
country.
Recent developments in the Middle East have shown a
genuine will to arrive at a compromise and achieve a
peaceful settlement. Poland shares the view that it would be
appropriate for the General Assembly to endorse the peace
process and call for regional cooperation in the Middle East.
At the same time, the Assembly should refrain from
repeating such resolutions as could harm this delicate
process.
We believe that the present scale of the conflict in
Bosnia and Herzegovina could have been avoided had the
international community, especially Europe, reacted when
there was still time. Obviously, I am aware of the fact that
in a conflict whose components are both internal and
international, the influence of non-parties is rather limited,
and the solution must finally come from within. Poland
rejects the policy of appeasement and imposed territorial
settlements.
Finally, there is the issue of sanctions. I should like to
draw your attention to the implementation of Article 50 of
the Charter. I think that Member States which suffer heavy
economic losses as a result of applying sanctions should be
entitled to something more than mere consultations and a
general - hence ineffective - appeal to the international
community to take account of their burden. As sanctions
have now become more frequent, the resulting problem of
economic losses by third countries cannot be ignored, as, in
fact, it now is. A satisfactory mechanism should be worked
out as a matter of urgency to resolve this issue.
In conclusion, the United Nations, like the world around
it, is experiencing a dynamic period of transition influenced
by fundamental reassessments and re-evaluations of the
potential for peace, development and cooperation among
nations.
The Organization is gearing itself to contribute its share
towards forging a better future for the world and improving
the human condition. It has every opportunity to establish
a comprehensive agenda within the trinity of peace and
security, sustainable human development, and democracy
and human rights. It can thereby fulfil the Charter promise
"to be a centre for harmonizing the actions of nations in the
attainment of these common ends".
